DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Zarraga et al (US 9,195,343; submitted by Applicant) in view of Gourevitch et al (US 2014/0210784).
In regards to claim 1, Zarraga discloses a sensor, comprising:
a first substrate (first substrate 402) (Fig. 4 and col. 6, lines 27-35);
a plurality of sensing cells (FSR Assemble 118(1)/(2)) disposed on a first surface of the first substrate (Figs. 1, 4 and col. 2, lines 51-65, col. 3, lines 14-39);
a plurality of driving electrodes (conductive carbon 410(1)) and a plurality of sensing electrodes (conductive carbon 410(2), 410(3)) respectfully facing each other in each of the plurality of sensing cells (Fig. 4 and col. 7, lines 9-19);
a plurality of sensing lines (conductor 406(2)/(3)) respectively connecting the plurality of sensing electrodes to a plurality of sensing pads (connection pad 502) (Figs. 5, 7, 9 and col. 8, lines 18-26, 33-43, 52-67).
Zarraga does not disclose wherein a maximum width of a first sensing line among the plurality of sensing lines is different from a maximum width of a second sensing line among the plurality of sensing lines.
Gourevitch discloses wherein a maximum width of a first sensing line among the plurality of sensing lines is different from a maximum width of a second sensing line among the plurality of sensing lines (Fig 35B and paragraphs 127-128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarraga with the teachings of Gourevitch, traces with differing widths, because it would reduce periodicity within routing portions (paragraph 127).

In regards to claim 2, Zarraga discloses the sensor of claim 1, wherein the first sensing line (conductor 406(2)) is connected to the plurality of sensing electrodes of a first sensing cell among the plurality of sensing cells (Figs. 7, 9 and col. 8, lines 33-43, 52-67), and
wherein a second sensing line (406(3)) is connected to the plurality of sensing electrodes of a second sensing cell among the plurality of sensing cells (Figs. 7, 9 and col. 8, lines 33-43, 52-67).

In regards to claim 4, Zarraga discloses the sensor of claim 2, wherein the second sensing line (conductor 406(3)) is longer than the first sensing line (conductor (406(2)) (Figs. 5, 7, 9 and col. 8, lines 33-43, 52-67).

In regards to claim 8, Zarraga discloses the sensor of claim 2, the plurality of sensing lines further includes:
a third sensing line (conductor 406(2)) connected to the plurality of sensing electrodes of a third sensing cell among the plurality of sensing cells (Figs. 7, 9 and col. 8, lines 33-43, 52-67; the first and second lines are in the first FSR assembly and the third and fourth lines are in the second FSR assembly); and
a fourth sensing line (406(3)) connected to the plurality of sensing electrodes of a fourth sensing cell among the plurality of sensing cells (Figs. 7, 9 and col. 8, lines 33-43, 52-67; the first and second lines are in the first FSR assembly and the third and fourth lines are in the second FSR assembly).

In regards to claim 10, Zarraga discloses the sensor of claim 8, wherein the fourth sensing line is longer than the third sensing line (Figs. 7, 9 and col. 8, lines 33-43, 52-67; the first and second lines are in the first FSR assembly and the third and fourth lines are in the second FSR assembly).

In regards to claim 20, Zarraga discloses the sensor of claim 1, further comprising:
a second substrate (second substrate 416) facing the first substrate (Fig. 4 and col. 7, lines 34-53); and
an adhesive layer (adhesive 412) configured to adhere the first substrate to the second substrate and at least partially overlap at least one of the plurality of driving lines and the plurality of sensing line (Figs. 4, 8 and col. 7, lines 20-33, col. 8, lines 43-51).

In regards to claim 21, Zarraga discloses the sensor of claim 20, wherein the plurality of sensing pads are not covered by the second substrate and the adhesive layer (Figs. 8-10; as can be seen from the drawings, the adhesive layer and second substrate are not covering the connection pad 502).

Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over Zarraga et al (US 9,195,343; submitted by Applicant) in view of Gourevitch et al (US 2014/0210784) in further view of Hong et al (US 2017/0357344; submitted by Applicant).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

In regards to claim 18, Zarraga discloses the sensor of claim 1, further comprising:
a main driving protrusion that protrudes from a side surface of a driving electrode (conductive carbon 410(1)) among the plurality of driving electrodes or a sensing electrode among the plurality of sensing electrodes (Fig. 7 and col. 8, lines 33-43).
Zarraga and Gourevitch do not disclose a first protrusion protruding from a first side surface of the main protrusion;
a second protrusion protruding from a second side surface of the main protrusion; and
a third protrusion protruding from a third side surface, facing the second side surface, of the main protrusion.
Hong discloses wherein the driving electrode comprises:
a first protrusion protruding from a first side surface of the main protrusion (Fig. 7B and paragraphs 85-87);
a second protrusion protruding from a second side surface of the main protrusion (Fig. 7B and paragraphs 85-87); and
a third protrusion protruding from a third side surface, facing the second side surface, of the main protrusion (Fig. 7B and paragraphs 85-87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of the electrodes of Zarraga and Gourevitch with the shape of the electrodes of Hong because it would yield the predictable result of a force sensor that can measure the amount of force being applied by a user.

In regards to claim 19, Zarraga and Gourevitch do not disclose the sensor of claim 18, wherein each of the first protrusion, the second protrusion, and the third protrusion have a size smaller than a size of the main protrusion.
Hong discloses wherein each of the first protrusion, the second protrusion, and the third protrusion have a size smaller than a size of the main protrusion (Fig. 7B and paragraphs 85-87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of the electrodes of Zarraga and Gourevitch with the shape of the electrodes of Hong because it would yield the predictable result of a force sensor that can measure the amount of force being applied by a user.

Allowable Subject Matter
Claims 3, 5-7, 9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 3, 2022